 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARL BOX, an individual; and JEAN                 Case No.: 3:18-CV-1978 JLS (MSB)
     VILSAINT, an individual,
12
                                     Plaintiffs,       ORDER (1) GRANTING MOTION
13                                                     FOR REMAND TO STATE COURT;
     v.                                                (2) REMANDING ACTION TO THE
14
                                                       SUPERIOR COURT OF
     BROADWAY CENTER, LLC;
15                                                     CALIFORNIA, COUNTY OF SAN
     BROADWAY CENTER
                                                       DIEGO; AND (3) AWARDING
16   ASSOCIATIONS, LLC; THOMAS
                                                       PLAINTIFFS ATTORNEYS’ FEES
     ABBATE, an individual; EXCELL
17                                                     AND COSTS
     SECURITY, INC.; JOHN KNIGHT,
18   an individual; CAM COMMERCIAL
     PROPERTIES, INC.; and DOES 1–40,                  (ECF No. 8)
19
     inclusive,
20                                 Defendants.
21
22         Presently before the Court is Plaintiffs Carl Box and Jean Vilsaint’s Motion for
23   Remand to State Court (“Mot.,” ECF No. 8). Also before the Court are Defendants
24   Broadway Center Associates LLC d/b/a Broadway Village Shopping Center; Thomas
25   Abatte; and Cam Commercial Properties, Inc.’s (the “Removing Defendants”) Opposition
26   to (“Opp’n,” ECF No. 11) and Plaintiffs’ Reply in Support of (ECF No. 13) the Motion.
27   The Court vacated the hearing on the Motion and took the matter under submission without
28   oral argument. ECF No. 12. For the reasons stated below, the Court GRANTS the Motion.

                                                   1
                                                                          3:18-CV-1978 JLS (MSB)
 1                                          BACKGROUND
 2         On July 17, 2018, Plaintiffs filed a state court complaint against the Removing
 3   Defendants; John L. Knight; and Excell Security, Inc. (“Excell”), asserting causes of action
 4   for false imprisonment, battery, negligence, intentional infliction of emotional distress, and
 5   violation of the Bane Act, California Civil Code section 52.1. See generally ECF No. 1 at
 6   23–37 1; see also Declaration of Ranjan A. Lahiri, Esq., ECF No. 11-1, ¶ 2 & Ex. A. The
 7   Removing Defendants and Excell were served on July 26, 2018. See Lahiri Decl. ¶¶ 4, 10.
 8          On August 24, 2018—the deadline for removal to this Court—the Removing
 9   Defendants’ counsel contacted Excell’s agent for service of process, Yale & Baumgarten,
10   LLP, to obtain Excell’s consent to removal. Id. ¶¶ 10, 12, 14. Yale & Baumgarten, LLP
11   informed the Removing Defendants’ counsel that, although it had previously represented
12   Excell in similar cases, the current claim had been tendered to Excell’s insurance carrier,
13   and Yale & Baumgarten, LLP was not aware what law firm had been assigned to defendant
14   Excell and Mr. Knight. Id. ¶¶ 13, 15–16. Yale & Baumgarten, LLP forwarded the
15   Removing Defendants’ request to Excell, but the Removing Defendants received no reply
16   before filing their notice of removal. Id. ¶ 16–18.
17         Later that day, the Removing Defendants removed the action to this Court, claiming
18   that this Court has original jurisdiction over this action because “one or more of the claims
19   against [Rem]oving Defendants arise under the Fourth and Fourteenth Amendments to the
20   U.S. Constitution.”     ECF No. 1 at 2. The Removing Defendants further note that
21   “Plaintiffs’ state court action . . . is substantially related to and arises from the same
22   transaction and occurrence at issue in a related federal action, NAACP et al. v. County of
23   San Diego, et al., . . . in which Plaintiffs are suing state actors for federal civil rights
24   violations stemming from the same incidents at issue in the instant state court action.” Id.
25   The Removing Defendants contend that “Plaintiffs’ operative Complaint in the instant state
26
27
     1
28    Citations to ECF No. 1 refer to the CM/ECF page numbers electronically stamped at the top of each
     page.

                                                     2
                                                                                  3:18-CV-1978 JLS (MSB)
 1   court action alleges that the instant action arises under the same facts and circumstances.”
 2   Id. The Removing Defendants also claimed that the consent of Mr. Knight and Excell was
 3   not “required” because Mr. Knight had not yet been served and “Defendant Excell Security,
 4   Inc. was served at the office of its former attorney who is not representing Defendant Excell
 5   Security, Inc. in the instant action” and “Defendant Excell Security, Inc. has not yet
 6   appeared in the state court action, and its attorney of record is presently unknown to counsel
 7   for [Rem]oving Defendants.” Id. at 3.
 8         On September 10, 2018, Plaintiffs and Excell filed a joint motion to extend the time
 9   for Excell to respond to the Complaint. See ECF No. 5. In the motion, Excell explained
10   that it first learned of the removal of this action when it called the calendar clerk for
11   Department C68 in the San Diego Superior Court to obtain a hearing date for a demurrer
12   and motion to strike. Id. at 2. Excell further indicated in the joint motion that it “does not
13   consent to removal” of this action. Id.
14         The instant Motion was filed on September 24, 2018. See generally ECF No. 8.
15                                     LEGAL STANDARD
16         In cases “brought in a State court of which the district courts of the United States
17   have original jurisdiction,” defendants may remove the action to federal court. 28 U.S.C.
18   § 1441(a). Section 1441 provides two bases for removal: diversity jurisdiction and subject-
19   matter jurisdiction. Federal courts have diversity jurisdiction “where the amount in
20   controversy” exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C.
21   § 1332. Federal courts have federal question jurisdiction over “all civil actions arising
22   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
23         The party invoking the removal statute bears the burden of establishing that federal
24   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th
25   Cir. 1988). Moreover, courts “strictly construe the removal statute against removal
26   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis,
27   863 F.2d 662, 663 (9th Cir. 1988); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
28   (9th Cir. 1985)). Therefore, “[f]ederal jurisdiction must be rejected if there is any doubt as

                                                   3
                                                                               3:18-CV-1978 JLS (MSB)
 1   to the right of removal in the first instance.” Gaus, 980 F.2d at 566 (citing Libhart v. Santa
 2   Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).
 3                                            ANALYSIS
 4             In their Motion, Plaintiffs argue that this action must be remanded because
 5   “[r]emoval lacks consent by defendant Excell . . . and the federal court lacks original
 6   jurisdiction over the matter” because “Plaintiffs only assert state law claims in their
 7   complaint.” Mot. at 2. Plaintiffs also request that the Court grant them $8,000 in attorneys’
 8   fees because removal was not objectively reasonable. Id. at 5–7. The Court addresses each
 9   of Plaintiffs’ arguments in turn.
10   I.        Unanimity of Consent
11             The Removing Defendants concede—as they must—that neither Excell nor
12   Mr. Knight has consented to removal in this action; nonetheless, the Removing Defendants
13   contend that this “is a procedural flaw that does not automatically divest this court of
14   removal jurisdiction or render Defendants’ removal invalid or improper,” Opp’n at 11,
15   because this “defect[ is] curable by amendment in federal court.” Id. at 13 (citing Smith v.
16   Mylan Inc., 761 F.3d 1042, 1045–46 (9th Cir. 2014)).
17              What the Removing Defendants overlook, however, is that they cannot cure this
18   defect in this case by filing an amended notice of removal because Excell does not consent
19   to removal. See ECF No. 5 at 2. Although the Removing Defendants make much of their
20   “good faith” attempts to obtain consent from Excell, see Opp’n at 11–13, had they
21   attempted to ascertain Excell’s views before the eleventh hour, they may well have learned
22   before the removal deadline that Excell would not consent and that removal was therefore
23   futile.
24             Relying on United States Supreme Court precedent from 1900, the Ninth Circuit has
25   long recognized that “[a]ll defendants must join in a removal petition.” Hewitt v. City of
26   Stanton, 798 F.2d 1230, 1232–33 (9th Cir. 1986) (citing 28 U.S.C. § 1446(b); Chicago,
27   Rock Island & Pac. Ry. Co. v. Martin, 178 U.S. 245, 248 (1900); Tri-Cities Newspapers,
28   Inc. v. Tri-Cities Printing Pressman & Assistants’ Local 349, 427 F.2d 325, 326–27 (5th

                                                   4
                                                                               3:18-CV-1978 JLS (MSB)
 1   Cir.1970)). Admittedly, the consent of all Defendants is lacking here and Plaintiffs timely
 2   moved to remand. Accordingly, the Court must GRANT Plaintiff’s Motion. See, e.g.,
 3   Sullivan v. Unum Life Ins. Co. of Am., No. C 04-00326 MJJ, 2004 WL 828561, at *3 (N.D.
 4   Cal. Apr. 15, 2004).
 5   II.   Original Jurisdiction
 6         Although the procedural deficiencies in the notice of remand are sufficient to grant
 7   Plaintiffs’ Motion without reaching the merits of the Parties’ jurisdictional arguments, see
 8   supra Section I, the Removing Defendants claim that this Court has original jurisdiction
 9   because Plaintiffs’ sixth cause of action for violation of the Bane Act is predicated upon
10   violation of Plaintiffs rights under “Article I, Section 2 of the California Constitution and
11   the Fourth and Fourteenth Amendments to the U.S. Const.” Opp’n at 7–8 (quoting Compl.
12   ¶ 65). The Removing Defendants also note that Plaintiffs seek punitive damages “to make
13   an example of Defendants and deter future violations of the Constitution in similar
14   circumstances.” Id. at 8 (quoting Compl. Prayer ¶ 2). Plaintiffs counter that “[t]here is
15   simply not a federal claim” here because “it is only through the State Bane Act that either
16   of th[]e Constitutional provisions are applicable against private actors” and “Plaintiffs
17   could not and cannot bring state claims in Federal court unless there is a federal claim.”
18   Reply at 3.
19         The Ninth Circuit held over two decades ago that “[t]he invocation of [a federal
20   statute] as a basis for establishing an element of a state law cause of action does not confer
21   federal question jurisdiction when the plaintiff also invokes a state constitutional provision
22   or a state statute that can and does serve the same purpose.” Rains v. Criterion Sys., Inc.,
23   80 F.3d 339, 345 (9th Cir. 1996). Although Rains arose in the Title VII context, Rains was
24   recently cited by a court in this District to reject an argument similar to that raised by the
25   Removing Defendants regarding removal of a complaint on federal question grounds
26   because of a Bane Act claim predicated on violations of the California or United States
27   Constitution. Estate of Gomez ex rel. Gomez v. Cnty. of San Diego, No. 3:18-CV-00868-
28   GPC-NLS, 2018 WL 3154878, at *2 (S.D. Cal. June 28, 2018). The court in Gomez

                                                   5
                                                                               3:18-CV-1978 JLS (MSB)
 1   remanded the case because “the California Constitution provides an independent basis for
 2   Defendants’ liability as to the [Bane Act] cause of action,” therefore concluding that “th[e
 3   Bane Act] claim does not present a substantial federal question.” Id.
 4            The same is true here. Plaintiffs’ sixth cause of action for violation of the Bane Act
 5   could be decided wholly on whether there was a violation of Article I, Section 2 of the
 6   California Constitution. See Compl. ¶ 65. Further, to the extent it is relevant, Plaintiffs’
 7   prayer for punitive damages does not refer specifically to the United States Constitution
 8   and may, in fact, refer to the California Constitution. See Compl. Prayer ¶ 2. The Court
 9   therefore concludes that the Removing Defendants have failed to demonstrate that this
10   Court has subject-matter jurisdiction over this case. See Gomez, 2018 WL 3154878, at *2
11   & n.2.
12   III.     Attorneys’ Fees
13            Plaintiffs request that, in the event the Court grants their Motion, they be awarded
14   attorneys’ fees and costs in the amount of $8,000. See Mot. at 5–7; see also Declaration
15   of Todd T. Cardiff ¶ 8. Plaintiffs claim that the Removing “Defendants did not have a
16   reasonable basis for seeking removal based on the lack of a federal claim . . . [and] the lack
17   of consent . . . from Excell.” Mot. at 7. The Removing Defendants, on the other hand,
18   argue that they “acted in good faith” because “Plaintiffs filed a verified complaint in state
19   court that contained allegations that they were seeking relief for violations of Federal law”
20   and the Removing Defendants “attempted, in good faith, to obtain consent from Excell, but
21   were unable to do so prior to the deadline for filing the Notice of Removal.” Opp’n at 14.
22            Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require
23   payment of just costs and any actual expenses, including attorney fees, incurred as a result
24   of the removal.” “Absent unusual circumstances, courts may award attorney’s fees under
25   § 1447(c) only where the removing party lacked an objectively reasonable basis for seeking
26   removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
27            The Court concludes that there was no objectively reasonable basis for removal here.
28   First, it is clear that there was no substantial federal question presented by any of Plaintiffs’

                                                     6
                                                                                 3:18-CV-1978 JLS (MSB)
 1   causes of action. Had the Removing Defendants done basic legal research concerning
 2   removal or remand and the Bane Act, they would have found the Gomez case, decided by
 3   a court in this District mere months before the Removing Defendants filed their notice of
 4   removal. In any event, Gomez is premised upon sound Ninth Circuit precedent from 1996.
 5   Basic legal research would have revealed to the Removing Defendants that their argument
 6   for subject-matter jurisdiction was not objectively reasonable.
 7         Second, the Removing Defendants failed to secure consent of all Defendants.
 8   Although the Removing Defendants argue that they acted in “good faith,” their filings
 9   reveal that they did not attempt to secure Excell’s consent until the very day of their
10   deadline to seek removal. In any event, it became clear to the Removing Defendants on
11   September 10, 2018, when Excell filed a joint motion with Plaintiffs making clear that
12   Excell objected to removal, that the Removing Defendants could not secure the consent of
13   all Defendants. Once Plaintiffs timely moved to remand, it was objectively unreasonable
14   for the Removing Defendants to oppose the motion.
15         Accordingly, the Court concludes that there was no objectively reasonable basis for
16   the Removing Defendants to remove this action. Plaintiffs’ request for $8,000 in fees,
17   representing sixteen hours of work at $500 per hour, is reasonable. The Court therefore
18   GRANTS Plaintiffs’ request for attorneys’ fees and costs in the amount of $8,000.
19                                        CONCLUSION
20         In light of the foregoing, the Court GRANTS Plaintiffs’ Motion to Remand (ECF
21   No. 8) and REMANDS this action to the Superior Court of California, County of San
22   Diego (ECF No. 1). The Court also GRANTS Plaintiffs’ request for attorneys’ fees and
23   costs in the amount of $8,000.
24         IT IS SO ORDERED.
25
26   Dated: December 14, 2018
27
28

                                                  7
                                                                           3:18-CV-1978 JLS (MSB)
